EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Brask on 2/4/2022.

The application has been amended as follows: 

1] AMEND claim 1 as follows:


1. (Currently Amended) A method of dicing a semiconductor wafer comprising a plurality of integrated circuits, the method comprising: 

forming a mask above the semiconductor wafer, the mask comprising a layer covering and protecting the integrated circuits, and the semiconductor wafer having a top surface; 

pre-mapping a topography of an entirety of the semiconductor wafer in regions between the integrated circuits; 

subsequent to pre-mapping the entirety of the semiconductor wafer, patterning the mask with an actively-focused laser beam laser scribing process to provide a patterned mask with gaps, exposing the regions of the semiconductor wafer between the integrated circuits, wherein the actively-focused laser beam laser scribing process comprises moving laser optics along a vertical direction relative to the top surface of the semiconductor wafer to compensate for variations in the pre-map topography; and 

plasma etching the semiconductor wafer through the gaps in the patterned mask to singulate the integrated circuits.

2] AMEND claim 9 as follows:

9. (Currently Amended) A method of dicing a semiconductor wafer comprising a plurality of integrated circuits, the semiconductor wafer having a top surface, the method comprising: 
pre-mapping a topography of an entirety of the semiconductor wafer in regions between the integrated circuits; 
subsequent to pre-mapping the entirety of the semiconductor wafer, laser scribing the semiconductor wafer with an actively-focused laser beam laser scribing process to singulate the plurality of integrated circuits, wherein the actively-focused laser beam laser scribing process comprises moving laser optics along a vertical direction relative to the top surface of the semiconductor wafer to compensate for variations in the pre-map topography.

Reasons for Allowance
Claims 1-3, 5-11 and 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “pre-mapping a topography of an entirety of the semiconductor wafer in regions between the integrated circuits” and “the actively-focused laser beam laser scribing process comprises moving laser optics along a vertical direction relative to the top surface of the semiconductor wafer to compensate for variations in the pre-map topography” as recited in claims 1 and 9.

Park et al. (PG Pub. No. US 2016/0086851 A1) teaches chip singulation using adaptive optics-controlled laser scribing (¶ 0022), the adaptive optics assemble including a movable lens (¶ 0038).  However, Park fails to teach pre-mapping a topography of a semiconductor wafer.


Kuo et al. (PG Pub. No. US 2016/0018743 A1) teaches measuring surface topography of a semiconductor wafer (¶¶ 0027-0028) including scribe regions (231), and using to topography to control a optical focus on the wafer (¶ 0039).  However, Kuo does not teach scribing the semiconductor wafer with an actively-focused laser beam laser scribing process.  Furthermore, Kuo teaches the regions between active die are irrelevant (¶ 0025), and therefore does not teach actively focusing the laser to compensate for topography variation in these regions.

In light of these limitations in the claims (see Applicant’s fig. 5 & ¶¶ 0043-0044), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 2-3, 5-8, 10-11 and 13-14 depend on claims 1 and 9, and are allowable for implicitly including the allowable subject matter indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894